



swmofferletterfinalimage1.jpg [swmofferletterfinalimage1.jpg]


CONFIDENTIAL


March 28, 2017        


Mr. Jeffrey Kramer


Dear Jeffrey,


On behalf of Schweitzer-Mauduit International, Inc. (“SWM”), I am pleased to
confirm our offer of employment on the terms and conditions set forth in this
letter. Your first day of employment will be April 21, 2017 (such first date of
employment referred to herein as the “Start Date”). On the Start Date, you will
be employed by SWM as Co-Chief Executive Officer, reporting directly to the SWM
Board of Directors. In addition, you will be appointed by the SWM Board of
Directors to serve as a member of the SWM Board of Directors on the Start Date.
Commencing May 5, 2017, you will transition from Co-Chief Executive Officer to
sole Chief Executive Officer, reporting directly to the SWM Board of Directors.


The following is a summary of your compensation and terms of employment. Your
receipt of the following compensation is subject to your commencement of
employment with SWM.


Position: You will be employed in the position of Chief Executive Officer of
SWM, reporting directly to the SWM Board of Directors. Effective May 5, 2017,
you will be the sole Chief Executive Officer of SWM.


Base Salary: Your annual base salary will be no less than $650,000, paid
bi-weekly, in accordance with SWM’s current payroll practices. Your next salary
review will be in January 2018.


SWM Annual Incentive Plan (AIP): You will participate in the AIP effective as of
the Start Date. Your 2017 AIP Incentive Award (as defined in the AIP) payout
opportunity at the target level of performance will be 100% of your base salary,
with a maximum Incentive Award payout opportunity equal to 200% of your base
salary, prorated for 2017 based on the Start Date. AIP objectives will be
established by the Compensation Committee, and the Percentage Weightings (as
defined in the AIP) for your 2017 AIP participation will be based 80% on
Corporate Objectives and 20% on Individual Objectives. AIP awards are paid by
March 15th following the end of the calendar year measured.


SWM 2015 Long Term Incentive Plan (LTIP): You will also be eligible to
participate in the LTIP effective as of the Start Date. Your 2017 LTIP
opportunity at the target level of performance will equal 200% of your base
salary, with a maximum LTIP opportunity equal to 400% of your base





--------------------------------------------------------------------------------





salary, prorated based on the Start Date. Earned awards will be in the form of
restricted shares of SWM common stock. Participation agreements regarding your
individual participation in the 2017 LTIP program will be provided to you within
30 days of the Start Date.  


Sign-on Compensation: On the Start Date, you will earn a bonus of $290,000
(payable within 60 days of the Start Date), subject to the condition that your
previous employer fails to pay your 2016 annual cash incentive based on your
resignation to accept employment at SWM. Such bonus will be subject to claw back
on a pro-rata basis from the Start Date should you voluntarily terminate your
employment with SWM or are terminated by SWM for “Cause” (as used herein,
“Cause” shall have the meaning as set forth in the Schweitzer-Mauduit
International, Inc. 2016 Executive Severance Plan (“Severance Plan”)), in either
case, prior to the four year anniversary of the Start Date. The pro-rata
repayment will be calculated based on the number of full months that you are
employed by SWM during such four-year period. In addition, as of the Start Date,
you will be entitled to (and shall receive within 30 days of the Start Date) a
grant of 4,500 shares of restricted stock under the LTIP. Half of the restricted
stock (2,250) shares will vest on the one year anniversary of the Start Date,
subject to your continued employment with SWM through the applicable vesting
date. The remaining 2,250 shares of restricted stock will vest on the four year
anniversary of the Start Date, subject to your continued employment with SWM
through the vesting date. Under the terms of the award agreement, you will
receive dividends paid on the restricted stock during the vesting period as such
may be declared by the SWM Board of Directors. Should your employment with SWM
end for any reason other than your voluntary resignation without “Good Reason”
(as defined in Section 1.2 of the LTIP) or termination for “Cause”, the 4,500
shares of restricted stock (or such portion thereof which has yet to vest) shall
immediately vest upon such termination.


Benefits: As a regular, full-time, U.S. based exempt employee of SWM, you will
be eligible for participation, as of the first of the month following one full
month of employment after the Start Date, in a comprehensive benefits package
that includes medical, dental, group life, accidental death, short and long-term
disability insurance plans; and a 401(k) savings plan with a maximum company
match of 6% of earnings (60% match on your contributions up to 10% of base
salary and AIP, subject to IRS limits). Commencing 30 days after the Start Date,
you will be enrolled in the SWM Executive Supplemental Long Term Disability
policy. You are also eligible to participate in the Schweitzer-Mauduit
International, Inc. Deferred Compensation Plan #2 and will be reimbursed in an
amount not to exceed $1,500 annually for tax preparation services.


Limited Relocation Assistance: Due to the necessity to move to Georgia, SWM will
provide relocation assistance to you in accordance with the Tier 1 VP and Above
Policy, dated January 2016, with the following enhancements: (i) temporary
living for the employee for six months from date of hire instead of for 90 days;
(ii) a lump sum payment of $5,000 per month, payable on a monthly basis, for
lodging, meals and ancillary expenses for the six-month period of temporary
living instead of $4,000; and (iii) $16,000 one-time relocation assistance
allowance payable no later than 30 days after the Start Date.


Paid Time Off (PTO): You will be immediately eligible for 150 hours PTO through
the year ending December 31, 2017. As of January 1, 2018, your annual PTO
accrual rate will increase to


SWM INTL
 
100 North Point Center East
Suite 600
Alpharetta, GA 30022
USA


Suite 600
Alpharetta, GA 30022
USA
 
phone 770 569 0000
fax 770 569 1111


 
swmintl.com




--------------------------------------------------------------------------------





200 hours (25 days) of PTO until your years of service award you additional paid
time off, in accordance with SWM policy. You will also enjoy company-approved
holidays off work.

Severance: You will be designated as a participant in the Severance Plan. As a
U.S.-based executive, if you experience a qualifying termination of employment
following a Change of Control (as defined in the Severance Plan), you will be
eligible for severance pay in an amount equal to three times your highest Annual
Compensation for any calendar year beginning with or within the three year
period terminating on the date of termination of your employment, and benefits
continuation in accordance with the Severance Plan. For a qualifying termination
of employment prior to a Change of Control (as defined in the Severance Plan),
you shall receive twenty-four (24) months of base salary and benefits
continuation in accordance with the Severance Plan. Your participation agreement
will be provided to you within 30 days of the Start Date.


Notwithstanding anything to the contrary in the Severance Plan, SWM agrees that
your employment will not be terminated for “Cause” under the Severance Plan
unless SWM has provided to you explicit written notice of the event or condition
claimed to give rise to “Cause” for termination, and you shall have a reasonable
period of time, and no less than 30-days, to remedy such event or condition, if
and only to the extent such event or condition can be remedied. A termination
for “Cause” shall occur only if such event or condition is not remedied within
such cure period; provided that if the event in question may not be remedied
then no cure period shall apply.


The foregoing is intended to be a summary of SWM’s benefits and incentive
programs and is subject to the terms of the underlying plans and agreements;
provided, however, if the underlying plans and agreements conflict with this
letter, such plans and agreements. shall govern. Notwithstanding the foregoing,
SWM reserves the right to modify or terminate its benefits and incentive
programs at any time in a way that does not discriminate against you.


This offer of employment is contingent upon satisfactory drug screening and
background check. In accordance with established company policy, your employment
with SWM is considered “at will” and as such can be terminated by you or the
company, at any time, for any reason, with or without notice.


In addition, this offer and your employment is also contingent upon your
confirmation and agreement, as evidenced by your execution of this agreement,
that: (i) you shall not at any time disclose to SWM or any of its affiliates or
representatives, or use for any purpose in the course of your employment, any
confidential or proprietary information of any other person, including without
limitation any former employer; and (ii) you will return to all former employers
any and all property belonging to any of them (including, without limitation,
all electronically stored information), and shall not at any time use any such
property for any purpose in the course of your employment; and (iii) (a) the
acceptance of this offer and your employment with SWM does not and will not
breach, violate or cause a default under any contract, agreement, fiduciary
obligation, instruments, order, judgment or decree not disclosed to SWM to which
you are a party of or by which you are bound and (b) you are not a party to or
bound by any employment


SWM INTL
 
100 North Point Center East
Suite 600
Alpharetta, GA 30022
USA


Suite 600
Alpharetta, GA 30022
USA
 
phone 770 569 0000
fax 770 569 1111


 
swmintl.com




--------------------------------------------------------------------------------





or services agreement, confidentiality agreement, non-competition agreement,
other restrictive covenant, fiduciary obligation or other obligation or
agreement not disclosed to SWM that would or could prohibit or restrict you from
being employed by SWM or from performing any of your duties as Co-Chief
Executive Officer of SWM or Chief Executive Officer of SWM. By executing this
offer, you are also confirming that you have provided SWM with copies of all
agreements of which you are aware purportedly containing confidentiality,
non-competition, non-solicitation, or similar restrictive covenants. You believe
your employment with SWM will not be in conflict with your obligations under
such covenants.


Please acknowledge your acceptance of this employment agreement by signing and
returning this letter to me by March 28, 2017.


On behalf of SWM, we look forward to you joining our team. If you have any
questions, or need additional information, please do not hesitate to contact me
at 404-433-6573.


Sincerely,






John D. Rogers
Lead Independent Director








ACCEPTED:




___________________________________________    _______________________
Jeffrey Kramer                Date




SWM INTL
 
100 North Point Center East
Suite 600
Alpharetta, GA 30022
USA


Suite 600
Alpharetta, GA 30022
USA
 
phone 770 569 0000
fax 770 569 1111


 
swmintl.com


